776 N.W.2d 312 (2010)
In re name change of Peter Joshua LaBRECK.
Peter Joshua Labreck, Petitioner-Appellant,
v.
Oakland Probate Court, Respondent-Appellee.
Docket No. 140220. COA No. 293259.
Supreme Court of Michigan.
January 8, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 9, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.